Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are broader and similar in scope to those of the claims of U.S. Patent No. 10,904,398 with different in wording variations. For example:
Claim 1 of the present invention
Claim 12 of U.S. Patent No. 10,904,398
A non-transitory computer-readable storage medium that stores instructions to be executed by at least one processor, wherein the instructions cause a Mobile Switching Centre Server (MSS), Telephony Application Server (TAS) or other server coupled to a telecommunications network to perform a method for offline charging, the method comprising: 









performing a default call handling (DCH) procedure to allow the call on the telecommunications network; 

changing a charging detail record (CDR) to indicate the exception and the type; 

and, enabling an offline charging procedure based on the changed CDR to charge the subscriber for at least a portion of the call.


sending an interrogation request for online metering of the call by a subscriber of the telecommunications network, wherein the interrogation request identifies the subscriber and the call;  






performing a default call handling (DCH) procedure to allow the call on the telecommunications network;  

modifying a charging detail record (CDR) to indicate the type of the exception;  

enabling an offline differential charging procedure based on the modified CDR to charge the subscriber for at least a portion of the call.


	From the above claim comparison, the limitations of claim 1 of the present invention are clearly covered/anticipated by that of claim 12 of U.S. Patent No. 10,904,398. Independent claim 6 directed to a similar features as those in claim 1 and therefore rejected for the same reason addressed above. Independent claim 16 also covered/anticipated by that of claims 17-19 of U.S. Patent No. 10,904,398. The remaining dependent claims are corresponding to at least the dependent claims of U.S. Patent No. 10,904,398. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (2018/0124253).
Consider claim 16, Xu et al teach a system for offline charging of a call within a wireless telecommunications network (par. 0002), the system comprising: one or more physical memories, coupled to the wireless telecommunications network, that store instructions for handling an exception to an online metering of the call; and one or more processors, coupled to the one or more memories and to the telecommunications network, and configured to detect the exception (par. 0062; 0064; 0364-0365), where execution of the instructions cause the system to: receive charging detail record (CDR) data including information about the call carried out in accordance with a failed-opened procedure, wherein the information includes a reason code associated with the exception to the online metering of the call (par. 0064; 0144; used charging record for fee deduction); change the CDR data for a georedundant rating engine (i.e., rate prepaid offline) to rate the call with an offline billing process (par. 0143; generate charging record with switch-to-offline flag); and send the changed CDR data to the georedundant rating engine to rate the call by charging an account of a subscriber of a prepaid call service plan (par. 0161; process offline charging by Charging Gateway), wherein the georedundant rating engine and a default rating engine are at a common geographic location (par. 0392; units may be distributed or located in one position), and wherein the default rating engine is configured to conduct the online rating of the call (par. 0155; PCEF always start with online charging process (i.e., default) unless online charging fails).

Consider claim 18, Xu et al teach wherein changing the CDR data includes: setting a default call handling (DCH) flag to true (par. 0143; generate charging record with switch-to-offline flag); and adding a reason code for the exception, wherein the reason code indicates a source of the exception (par. 0074; “OCS failure or another reason”; par. 0098; “other cases of OCS unavailability” (i.e., multiple reason codes); par. 0120; 0178; “Result-Code”; “the PCEF determines that the OCS is unavailable”, thus implies that the PCEF identify from the returned error code the reason(s) for the error).
Consider claim 19, Xu et al teach wherein the system is caused to, prior to being caused to change the CDR data, determine that the default rating engine is unavailable (par. 0088; OCS unavailable), and send the changed CDR data to the georedundant rating engine instead of the default rating engine (par. 0161; process offline charging by Charging Gateway).
Consider claim 20, Xu et al teach wherein the changed CDR data reflects data about only a portion of the call (par. 0081; offline charging for a timed period and restores back to online charging, thus the offline charging reflect a portion of the communication). 
Allowable Subject Matter
Claims 1-15 would be allowable upon overcoming the double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:

        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
September 17, 2021